Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicants’ response to the office action filed on 01 March 2021 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 March 2021 has been entered.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Li et al., Ost et al., Fodor et al., Tan et al. and Schmitt et al. 
Claims 1,3, 4-6, 8, 11,13,14, 16, 18 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US20150099670; filed 7 October 2013) in view of Ost et al. (WO2015124955; filed 24 February 2015), Fodor et al.(US20050196792; filed 14 February 2005);Tan et al. (WO2015103339; filed 30 December 2014) and Schmitt et al. (WO2013142389).
Li et al. disclose a method comprising isolating DNA from a biological sample and subjecting target nucleic acid to bisulfite treatment yielding single stranded treated DNA (e.g. para 0009-0012,pg. 1). Li et al. teach the bisulfite converted nucleic acid is captured and cleaned, i.e. enriched for treated DNA (e.g. para 0017,pg. 2) and subsequently converted to double stranded DNA using various polymerases and random primers , i.e. primer extension (e.g. para 0018,pg. 2). The converted double stranded DNA is subsequently subjected to end polishing and dA tailing and then ligated with adaptors. The adaptors comprise a tag (e.g. para 0009-0012,pg. 1; para 0015-0019, pg. 1-2; The adaptor may also include "tag" sequences to mark template molecules derived from a particular source or include non-natural nucleotides as in para 0019,pg. 2; Fig. 1).  The adapter-ligated nucleic acid is subjected to amplification and deep sequencing (e.g. para 0009-0023, pg. 1-3; claims 1 and 11).
Furthermore, they teach the adaptor consists of two oligonucleotides that are partially complementary to form a region of double stranded sequence, wherein the adaptor comprises a non-complementary portion(e.g. The adaptors consist of two oligonucleotides and can be 
Furthermore, they teach the adaptor may include a biotin molecule at the 5' end to enable solid phase capture of the adaptor-target constructs (e.g. para 0019, pg. 2).
Furthermore, they teach the sample nucleic acid comes from fresh tissues, frozen tissues, formalin fixed and paraffin embedded tissues, body fluids, and cultured cells (e.g. para 0015,pg. 1-2).
Therefore, Li et al. make obvious the limitations: method of determining a methylation profile of an individual comprising: a)   obtaining a biological sample from the individual (e.g. para 0009-0012, pg. 1);
b)    converting unmethylated cytosine to uracil in a nucleic acid molecule of the biological sample , thereby producing a converted nucleic acid molecule ( e.g. bisulfite treatment as in para 0009-0019, pg. 1-2); c)    ligating a nucleic acid adapter comprising a tag (e.g. tagged adapters as in para 0019,pg. 2) to the converted nucleic acid molecule, thereby producing an adapter ligated product comprising the converted nucleic acid molecule; d)    determining the converted nucleic acid sequence of the converted nucleic acid molecule claim 1.
As Li et al. teach the bisulfite converted nucleic acid is captured and cleaned, i.e. enriched for treated DNA (e.g. para 0017,pg. 2), they render obvious the limitation:  method of claim 1, further comprising enriching the converted nucleic acid molecule as recited in claim 3.
Li et al. teach a method comprising ligating tagged adaptors to bisulfite-treated DNA. However, they do not expressly teach ligating, with a ligase, a single stranded adaptor comprising a unique molecular identifier to bisulfite-treated, single-stranded DNA as required by claim 1.
Prior to the effective filing date of the claimed invention, Ost et al. disclose methods for preparing nucleic acid samples for analysis comprising treating a nucleic acid sample with a bisulfite solution to yield converted single-stranded nucleic acid molecules, wherein unmethylated cytosines within the molecules are converted to uracils (e.g. lines 12-30, pg. 7; lines 26-27, pg. 15). Ost et al. teach the target nucleic acid is DNA or RNA derived from cells, 
Ost et al. also teach the bisulfite-converted nucleic acid is compared to nucleic acid that is not subjected to bisulfite treatment (e.g. lines 32-33, pg. 7- lines 1-3, pg. 8).
Furthermore, Ost et al. teach their method comprises joining the treated sample with a set of second oligonucleotide sequences, i.e. adapters, comprising a universal sequence, wherein the adapter is joined to the 3’ end of target nucleic acids and wherein a primer anneals to the universal sequence to facilitate primer extension (e.g. lines 25-34, pg. 8- lines 1-27, pg. 9; lines 16-18, pg. 11).
Furthermore, Ost et al. teach adapters comprising an identifier “tag” sequence (e.g. lines 14-18, pg. 11; index sequences in adapters as in lines 33-34, pg. 5; line 28,pg. 6; lines 30-31,pg. 16; lines 26-30,pg. 21; Table 5, pg. 28-29; lines 14-15, pg 30).
Ost et al. also teach an embodiment comprising attachment of a second adapter at the other end of the target nucleic acid (e.g. lines 11-14, lines 28-34, pg. 10) and subjecting the adapter-ligated nucleic acid molecules to sequencing (e.g. lines 33-34, pg. 20- lines 1-11, pg. 21). 
Ost et al. also teach an embodiment comprising using adapters having a 5’ triphosphate and a 3’ single stranded overhang or comprising single-stranded hairpin structure, wherein the joining is done by a polymerase (e.g. lines 6-16, pg. 2).
 Ost et al. also teach the adapter is configured to function as a primer to facilitate polymerase extension or is forked (e.g. lines 11-18, pg. 5; lines 16-23, pg. 6).
Ost et al. also teach attachment of a second hairpin adapter (e.g. lines 25-31, pg. 6).

Ost et al. also teach attaching adapters to a single stranded nucleic acid population for sequencing does not require generating double stranded targets (e.g. Adapting a population of single stranded nucleic acid fragments for sequencing as described herein avoids the need to produce copies or complementary strands. This is advantageous as it avoids bias introduced by amplification and other processes as in lines 13-15, pg. 21).
Furthermore, Ost et al. teach adapter-ligated target nucleic acids are attached to additional adapters for sequencing or are amplified prior to sequencing. Ost et al. teach a preferred embodiment wherein the target nucleic acids comprise the same first adapter sequence at their 3' ends and the same second adapter sequence at their 5' ends, such that the same pair of amplification primers is used to amplify a single population (e.g. populations of nucleic acid molecules with a 3' adapter oligonucleotide and optionally a 5' adapter oligonucleotide, may be further adapted and/or amplified as required, for example for a specific application or sequencing platform as in lines 4-6, pg. 22; lines 4-25, pg. 22; Example 3, pg. 28-34).
Ost et al. do not expressly teach adaptors are attached using a ligase, wherein the adaptors are single stranded.

Furthermore, Fodor et al. teach a preferred embodiment comprising ligating single stranded adaptors to target DNA with the single stranded ligase, RNA ligase after bisulfite treatment because treating adaptor-ligated DNA with bisulfite may damage the adaptors, making subsequent amplification difficult (e.g. T4 RNA ligase which catalyzes ligation of a 5' phosphoryl-terminated nucleic acid donor to a 3' hydroxyl terminated nucleic acid acceptor through the formation of a 3'----;.5' phosphodiester bond, substrates include single stranded RNA and DNA as in para 0038,pg. 4; The bisulfite treatment may degrade the DNA so adaptors that are ligated before bisulfite treatment may be damaged or cleaved off by the treatment, making the fragments resistant to amplification. In one aspect adaptors are ligated to the DNA after bisulfite treatment. In a preferred aspect T4 RNA ligase is used for ligation of adaptors as in para 0093, pg. 11; claims 42 and 43).
 Furthermore, Fodor et al. teach single stranded adaptors can be ligated to 5’ and 3’ ends of converted target DNA (e.g. para 0089-0093, pg. 11; claims 42-44).
Furthermore, Fodor et al. teach multiple techniques for amplifying bisulfite-treated target DNA (e.g. para 0095, pg. 12).
Fodor et al. also teach methylated nucleotide conversion using cytidine deaminase is known in the art (e.g. para 0096, pg. 12; claim 25).
As both Li et al. and Ost et al. teach adapter ligation to bisulfite-converted target nucleic acids, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Li et al. to include adapter ligation to bisulfite-
Furthermore, as Li et al., Ost et al. and Fodor et al. all teach methylated nucleotide conversion of target nucleic acids, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Li et al. and Ost et al. to include the techniques of ligating adaptors to target DNA with the single stranded ligase, RNA ligase, after bisulfite treatment as well as methylated nucleotide conversion using cytidine deaminase as taught by Fodor et al. as a skilled artisan would have recognized  that these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable outcome of a method of determining a methylation profile of an individual. Furthermore, Fodor et al. teach the merits of ligating adaptors after bisulfite treatment (e.g. para 0093, pg. 11).
Therefore, the combined teachings of Li et al., Ost et al. and Fodor et al. render obvious the limitations: a)    obtaining a biological sample from the individual; b)    converting an unmethylated cytosine to a uracil  in a nucleic acid  molecule of the biological sample, thereby producing a converted nucleic acid  molecule, wherein the converted nucleic acid molecule is single stranded and has a converted nucleic acid sequence;  c) ligating, with a ligase, a single stranded nucleic acid adapter comprising a tag to the converted nucleic acid  molecule, thereby producing a single stranded  adapter ligated  product comprising the converted nucleic acid  molecule; d)    determining the converted nucleic acid sequence of the converted nucleic claim 1.
As Fodor et al. teach bisulfite conversion of DNA prior to ligation of a single stranded adaptor(e.g. para 0089-0093, pg. 11), the combined teachings of Li et al., Ost et al. and Fodor et al. render obvious claims 4 and 6.
As Fodor et al. teach methylated nucleotide conversion using cytidine deaminase is known in the art (e.g. para 0096, pg. 12; claim 25), the combined teachings of Li et al., Ost et al. and Fodor et al. render obvious claim 5.
Furthermore, as Ost et al. teach adapters comprising a universal sequence (e.g. lines 23-27, pg. 9), the combined teachings of Li et al., Ost et al. and Fodor et al. render obvious claim 8.
 Regarding claims 13 and 14:
Ost et al. teach multiple embodiments comprising joining an adapter to the 3’ end of the target nucleic acid and subsequently joining a second adaptor to the 5’ end. As noted in figure 4, Ost et al. teach an embodiment wherein a single stranded adapter is joined to the 3’ end of the target nucleic acid and a primer anneals to the joined adapter and facilitates primer extension to yield a double stranded product. In a different embodiment, Ost et al. teach joining of a double stranded adapter to the 5’ end of the newly formed nucleic acid duplex (e.g. lines-4-24, pg. 12; Fig. 4-6).
 Although Ost et al. do not expressly teach a single embodiment comprising joining a single stranded adapter to the 3’ end of the target nucleic acid; annealing a primer to the joined adapter for subsequent primer extension to yield a double stranded product and subsequently joining of a double stranded adapter to the 5’ end of the newly formed nucleic acid duplex, it would have been prima facie obvious to a person of ordinary skill in the art before the effective 
Therefore, as Ost et al. teach embodiments of a first adapter to which a primer anneals to facilitate primer extension (e.g. lines 25-27, pg. 9; lines 16-18, pg. 10; lines 16-18, pg. 11), the combined teachings of Li et al., Ost et al. and Fodor et al. render obvious claim 13.
Furthermore, as Ost et al. teach ligating a second double stranded adaptor to the 5’ end of target nucleic acid is known in the art, the combined teachings of Li et al., Ost et al. and Fodor et al. render obvious claim 14.
Furthermore, as Ost et al. disclose amplification of converted target prior to sequencing (e.g. lines 4-25, pg. 22; Example 3, pg. 28-34, Ost) and Fodor et al. teach ligating single stranded adaptors to bisulfite-treated target DNA and subsequent amplification (e.g. para 0089-0095, pg. 11-12, Fodor), the combined teachings of Li et al., Ost et al. and Fodor et al. render obvious claim 16.
Therefore, as noted above, the combined teachings of Li et al., Ost et al. and Fodor et al. render obvious a method comprising subjecting target nucleic acid to bisulfite treatment prior to tagged adapter ligation. 
However, the combined teachings of Li et al., Ost et al. and Fodor et al. do not expressly teach adaptors comprising a unique molecular identifier as required by claim 1.
Tan et al. teach a method of nucleic acid analysis comprising ligating adapters to RNA or cDNA molecules, wherein the adaptors comprises universal priming sites, barcodes and a 
Tan et al. also teach the barcode adapters are single-stranded or double-stranded (e.g. para 0158-0159, pg. 42).
Tan et al. also teach their barcoded adaptors comprise unique molecular sequences, i.e. UMI (e.g. para 0156-0157, pg.41-42). 
 Tan et al. do not expressly teach the exact location of the UMI sequence in their adapter.
However, prior to the effective filing date of the claimed invention, Schmitt et al. teach a method for preparing a sequencing library comprising ligating adaptor sequences comprising single molecule identifier, i.e. UMI, to a target molecule; amplifying the adaptor-ligated target molecules by PCR and sequencing the resultant amplicons. Sequencing analysis comprises dividing amplicons into groups of reads and comparing reads to a reference sequence (e.g. para 0009-0014, p. 3-6; sequencing data analysis and comparison to reference sequences as in para 0098-0100, pg. 32-33; para 0103-0105, pg. 34-36; Fig. 1-3; Fig. 6). 
As depicted in Figure 1, Schmitt et al. teach an embodiment wherein the adapter portion comprising the UMI is directly joined to the target nucleic acid (e.g. para 0012, pg. 4; Fig. 1).
Therefore, as Li et al., Ost et al., Fodor et al., Tan et al.  and Schmitt et al. all teach adapter ligation to target nucleic acids, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Li et al.,  Ost et al. and Fodor et al. comprising ligating tagged adaptors to bisulfite-treated target nucleic acids to include adaptors comprising barcodes, universal priming sites and UMI sequences that are 
Furthermore, a skilled artisan would have recognized the simple substitution of one type of tagged adaptor with another, i.e. an adaptor also comprising a UMI sequence, would yield the predictable outcome of a method of determining a methylation profile of an individual.
 Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Li et al.,  Ost et al. and Fodor et al. to include incorporating sequencing adaptors in previously barcoded target nucleic acid as taught by Tan et al. because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable outcome of a method of determining a methylation profile of an individual.
Therefore, the combined teachings of Li et al., Ost et al., Fodor et al., Tan et al. and Schmitt et al. render obvious the limitation: a nucleic acid adapter comprising a unique molecular identifier as required by claim 1.
Furthermore, the combined teachings of Li et al., Ost et al., Fodor et al., Tan et al. and Schmitt et al. render obvious the limitation: method of claim 1, wherein the nucleic acid adapter is attached to a solid support as recited in claim 11.
Furthermore, Tan et al. teach PCR amplification to add sequencing adaptors just prior to sequencing and after addition of barcoded adaptors (e.g. para 0378-0385, pg. 119-122).
claim 18.
Furthermore, as Schmitt et al. teach joining the UMI sequence of an adaptor to directly to the target nucleic acid is known in the art(e.g. para 0012, pg. 4; Fig. 1), the combined teachings of Li et al., Ost et al., Fodor et al., Tan et al. and Schmitt et al. render obvious claim 33.
Furthermore, as Fodor et al. teach an embodiment comprising ligating adaptors to target DNA with the single stranded ligase, RNA ligase after bisulfite treatment (e.g. para 0089-0093, pg. 11), the combined teachings of Li et al., Ost et al., Fodor et al., Tan et al. and Schmitt et al. render obvious claim 34.
Furthermore, the combined teachings of Li et al., Ost et al., Fodor et al., Tan et al. and Schmitt et al. render obvious the requirement of the single stranded adapter nucleic acid adapter comprising a universal priming site as recited in claims 8 and 35.
Furthermore, as Fodor et al. teach single stranded adaptors are ligated to 5’ and 3’ ends of bisulfite-converted target DNA (e.g. para 0089-0093, pg. 11; claims 42-44), the combined teachings of Li et al., Ost et al., Fodor et al., Tan et al. and Schmitt et al. render obvious render obvious the limitation: wherein the single stranded nucleic acid adapter is ligated to a 3’ end of the converted nucleic acid molecule as recited in claim 35.
Furthermore, as Ost et al. teach embodiments wherein a single stranded adapter is joined to the 3’ end of the target nucleic acid and a primer anneals to the joined adapter and facilitates primer extension to yield a double stranded product (e.g. lines 4-24, pg. 12; Fig. 4), claim 36.

Li et al., Ost et al., Fodor et al., Tan et al., Schmitt et al. and Kurn et al. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al., Ost et al., Fodor et al., Tan et al. and Schmitt et al., as applied to claims 1,3, 4-6, 8, 11,13,14, 16, 18 and 33-36 above, and further in view of Kurn et al. (US20140274729; filed 18 September 2013).
The combined teachings of Li et al., Ost et al., Fodor et al., Tan et al. and Schmitt et al. as applied above are incorporated in this rejection.
The combined teachings of Li et al., Ost et al., Fodor et al., Tan et al. and Schmitt et al. teach a method comprising subjecting target DNA to bisulfite treatment and ligating adapters comprising unique molecular identifiers to the treated DNA. Furthermore, Ost et al. teach primers designed to bridge gaps after ligation of a first adapter at a first end of converted single stranded target nucleic acid (e.g. lines 5-11, pg. 4).
 However, the combined teachings of Li et al., Ost et al., Fodor et al., Tan et al. and Schmitt et al. teach do not expressly teach ligation at the second end of the converted nucleic acid as required by claim 15.
Kurn et al. teach adapter ligation to a target nucleic acid resulting in a gap and subsequent gap fill-in reactions are known in the art (e.g. In another embodiment, the adapter 
Therefore, as Li et al., Ost et al., Fodor et al., Tan et al., Schmitt et al. and Kurn et al. all teach adapter ligation to target nucleic acids, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Li et al., Ost et al., Fodor et al., Tan et al. and Schmitt et al. to include adapter ligation to a target nucleic acid resulting in a gap and subsequent gap fill-in reactions as taught by Kurn et al. because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable outcome of a method of determining a methylation profile of an individual.
Therefore, the combined teachings of Li et al., Ost et al., Fodor et al., Tan et al., Schmitt et al. and Kurn et al. render obvious claim 15.

Li et al., Ost et al., Fodor et al., Tan et al., Schmitt et al. and Pedersen et al. 
Claims 2, 7, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., Ost et al., Fodor et al., Tan et al. and Schmitt et al., as applied to claims 1, 3, 4-6, 8, 11, 13, 14, 16, 18 and 33-36 above, and further in view of Pedersen et al. (BMC molecular biology 13.1 (2012): 12; 8 pages).

The combined teachings of Li et al., Ost et al., Fodor et al., Tan et al. and Schmitt et al. teach a method comprising subjecting target DNA to bisulfite treatment and ligating adapters comprising unique molecular identifiers to the treated DNA. 
 However, they do not teach claims 2, 7, 21 and 22.
 Pedersen et al. teach bisulfite treatment of cell free DNA isolated from plasma is known in the art (e.g. Bisulfite treatment section, Methods section, pg. 2 of 8). Furthermore, they teach methylation analysis of cell free DNA by their method is a useful tool for tumor diagnosis (e.g. Abstract, pg. 1 of 8; PCR amplification of cancer biomarkers as in DNA quantitation section, Methods section, pg. 2 of 8; Conclusions section, pg. 6-7 of 8).
Therefore, as Li et al., Ost et al., Fodor et al. and Pedersen et al. all teach bisulfite treatment of target DNA, It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Li et al., Ost et al., Fodor et al., Tan et al. and Schmitt et al. to include bisulfite treatment of cell-free DNA from plasma for diagnosis of cancer as taught by Pedersen et al. because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable outcome of a method of determining a methylation profile of an individual.
 Therefore, combined teachings of Li et al., Ost et al., Fodor et al., Tan et al., Schmitt et al. and Pedersen et al. render obvious the limitation: method of claim 1, wherein the biological sample comprises plasma as recited in claim 2.
claim 7.
Therefore, combined teachings of Li et al., Ost et al., Fodor et al., Tan et al., Schmitt et al. and Pedersen et al. render obvious the limitation: method of claim 1, further comprising determining the methylation profile, wherein the methylation profile is used to screen for or diagnose cancer as recited in claim 21.
Furthermore, Pedersen et al. disclose a method for determining the methylation status of cell-free DNA originating with cancerous tissue (e.g. Abstract, pg. 1 of 8).
 Therefore, combined teachings of Li et al., Ost et al., Fodor et al., Tan et al., Schmitt et al. and Pedersen et al. render obvious the limitation: method of claim 1, further comprising determining the methylation profile, wherein the methylation profile is used to determine a tissue or origin of a cell-free DNA as recited in claim 22.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Applicants present arguments that the previously cited art does not meet the requirements of the amended claims.
As noted in the current rejections, the teachings of Ost et al., Fodor et al. and Schmitt et al. are applied to meet the requirements of the new limitations.


Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAHANA S KAUP/             Primary Examiner, Art Unit 1639